FILED
                            NOT FOR PUBLICATION                                 FEB 29 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10238

               Plaintiff - Appellee,              D.C. No. 2:06-cr-00161-SMM

  v.
                                                  MEMORANDUM *
HECTOR ISRAEL JASSO-CASILLAS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Hector Israel Jasso-Casillas appeals from his jury-trial conviction and 41-

month sentence for transportation of illegal aliens, in violation of 8 U.S.C.

§ 1324(a)(1)(A)(ii) and (a)(1)(B)(ii). Pursuant to Anders v. California, 386 U.S.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
738 (1967), Jasso-Casillas’s counsel has filed a brief stating there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have provided

the appellant with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80–81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    10-10238